Citation Nr: 1548975	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and spondylosis of the thoracolumbar spine prior to April 5, 2010, and one higher than 10 percent since.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to August 1989 and from August 1989 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2007 rating decision granted service connection for a back disability and assigned an initial noncompensable disability rating.  In an August 2008 rating decision, the RO increased the Veteran's initial disability rating to 10 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified at a hearing in February 2009 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In June 2009 and November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  In August 2013, the Board granted an initial 20 percent disability rating for the Veteran's low back disability prior to April 5, 2010, and granted a 10 percent disability rating beginning April 5, 2010. 

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a November 2014 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's August 2013 decision, and remanded the matter to the Board for development consistent with the Joint Motion.  The parties specifically stated that they did not wish to disturb the Board's determination that an initial 20 percent disability rating was warranted prior to April 5, 2010.

In April 2015, the Board remanded the claim pursuant to the Joint Motion.  It directed the Agency of Original Jurisdiction (AOJ) to provide a medical opinion concerning the severity of the Veteran's back disability at earlier points of the appellate period, including whether he had any additional limitation of motion or function during flare-ups.  After review of the completed development, the Board concludes that there has been at least substantial compliance with the remand directives and thus, it is proceeding with its adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Prior to April 5, 2010, the Veteran's flexion of the thoracolumbar spine was 60 degrees and he exhibited muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2. As of April 5, 2010, the Veteran's thoracolumbar spine disability does not cause forward flexion of the thoracolumbar spine of 60 degrees or less; a combined range of motion of the spine of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3. The Veteran does not have a diagnosis of intervertebral disc syndrome of the thoracolumbar spine and has not been prescribed bed-rest by a physician for his low back disability.  

4. He has never been diagnosed with ankylosis of his thoracolumbar spine.  


CONCLUSIONS OF LAW

1. Prior to April 5, 2010, the criteria for entitlement to an initial disability evaluation higher than 20 percent for degenerative disc disease and spondylosis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

2. As of April 5, 2010, the criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease and spondylosis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated). 

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate thoracolumbar spine disability under the appropriate diagnostic codes.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, a July 2015 medical opinion was rendered pursuant to the above-discussed JMR that provides necessary comment on whether the Veteran's disability caused him additional functional loss during flare-ups.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a). Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.


II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of initial ratings, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's thoracolumbar spine condition (including degenerative disc disease and spondylosis) is rated 20 percent disabling effective February 1, 2006 and 10 percent disabling effective April 5, 2010.  The condition is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 which pertains to intervertebral disc syndrome (IVDS).  The Veteran has variously alleged, including at his Board hearing, that his back causes him discomfort, painful motion, muscle spasms, fatigue, lack of endurance, weakness, and incoordination.  

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated. 

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." 68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension." Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Turning now to the facts of the case, in June 2006, the Veteran was afforded a VA examination of his low back disability.  He described daily aching, throbbing pain in the right lower lumbar region.  He reported flare-ups after prolonged sitting and standing or activity.  He denied radiating pain, weakness, numbness, bladder incontinence, or bowel incontinence.

On examination, the Veteran had normal posture and gait, but slightly unsteady heel to toe walking.  The Veteran had mild thoracolumbar scoliosis and lumbar flattening, but no kyphosis or lordosis.  There was no atrophy or hypertrophy.  There were no palpable spasms or tenderness.  Deep tendon reflexes, motor strength, and sensation were normal.  Forward flexion of the thoracolumbar spine was from 0 to 90 degrees.  Extension was from 0 to 30 degrees.  Right and left lateral flexion were from 0 to 20 degrees bilaterally, limited by discomfort.  Right and left lateral rotation was from 0 to 45 degrees bilaterally.  The examiner reported that additional limitation due to repetitive use or flare-ups could not be determined without resorting to speculation.  She concluded that the Veteran's low back disability-diagnosed with lumbago-would not cause any impairment in his activities of daily living or preclude employment.  

Pursuant to the April 2015 remand directives, the claims file was sent to a qualified VA examiner regarding any additional range of motion due to flare-ups or repetitive use at the June 2006 examination.  A July 2015 VA medical opinion was generated, the report of which indicates that the Veteran's VBMS file was reviewed.  The examiner opined that it was less likely than not that any additional loss of function or limitation of motion due to repetitive use or flare-ups could be opined upon because one could not specify if, when, and to what extent the additional limitation occurred.  She continued that there was no literature support for being able to provide an opinion on any additional limitation of motion or loss of function and that this could only be provided if the flare-up occurred during the examination.  

A December 2006 physical therapy evaluation from Santa Rosa Medical Center notes complaints of low back pain of 4/10 severity which worsens with sitting or standing.  The Veteran was observed sitting with a head forward posture, rounded shoulders, increased thoracic curve, and decreased lumbar curve.  Standing, he had forward head posture, rounded shoulders, sway back, and anterior pelvic tilt.  He had increased muscle tightness in the thoracolumbar spinal muscles.  There was tenderness to palpation of the left sacroiliac joint, right quadratus lumborum, right piriformis, and lumbar spine.  Active range of motion of the trunk was decreased and painful.  The Veteran also had decreased hip and trunk strength, decreased lower extremity flexibility, and abnormal gait.  

In February 2007, the Veteran submitted a private MRI report showing multilevel spondylosis of the thoracolumbar spine.  

At a March 2009 VA Physical Therapy Consult, the Veteran complained of chronic low back pain that occasionally radiates into his buttocks.  The Veteran's gait was normal.  He had decreased cervical lordosis and forward shoulder posture creating increased thoracic kyphosis and diminished lumbar lordosis.  Forward flexion of the thoracolumbar spine was limited to 60 degrees.  Extension was limited to 10 degrees.  Motor strength in the lower extremities was normal, although the Veteran had tightness in the quadriceps and hamstring muscles.  Deep tendon reflexes were intact.  The Veteran was diagnosed with chronic low back pain and hypermobility of the left sacroiliac joint.  

In April 2010, the Veteran was afforded a new VA examination.  The Veteran described constant low back pain and stiffness, exacerbated by bending and lifting.  He reported treating his condition using a home stretching routine, as well as heat and ice as needed.  He estimated that he missed a day of work every three months due to his low back problems, but does have to take extended breaks at work.  

On examination, forward flexion of the thoracolumbar spine was from 0 to 110 degree without limitations.  Extension was from 0 to 30 degrees without limitation.  Right and left lateral flexion was from 0 to 30 degrees bilaterally with complaints of pain in the left paravertebral muscles with left lateral flexion.  Right and left lateral rotation was from 0 to 50 degrees bilaterally with complaints of pain in the left paravertebral muscles with left lateral rotation.  There was no loss of function following repetitive motion.  The examiner stated that any additional limitation of motion due to flare-ups could not be determined without resorting to speculation.  There was some mild tenderness to palpation over the left sacroiliac joint, but otherwise no tenderness or muscle spasms.  Posture and gait were normal.  The Veteran could heel walk, toe walk, heel-to-toe walk, and perform quarter squats without difficulty.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with minimal functional limitations.  

Again, pursuant to the April 2015 remand directives, the claims file was sent to a qualified VA examiner regarding any additional range of motion due to flare-ups or repetitive use at the April 2010 examination.  The July 2015 VA medical opinion was the same as discussed above: the examiner opined that it was less likely than not that any additional loss of function or limitation of motion due to repetitive use or flare-ups could be opined upon because one could not specify if, when, and to what extent the additional limitation occurred.  She continued that there was no literature support for being able to provide an opinion on any additional limitation of motion or loss of function and that this could only be provided if the flare-up occurred during the examination.  

In February 2012, the Veteran was afforded a VA peripheral nerve examination.  He denied doctor-prescribed bed-rest or incapacitation in the last twelve months.  He also denied any emergency room visits or hospitalizations due to his disability.  The Veteran reported that he had to take frequent extended breaks at his place of employment.  

On examination, motor strength was full and equal bilaterally in the upper and lower extremities.  No gross sensory loss was noted.  However, EMG testing showed right L5 radiculopathy.  

In September 2012, the Veteran was afforded his most recent VA examination of his thoracolumbar spine.  He denied doctor-prescribed bed-rest or incapacitation in the last twelve months.  He also denied any emergency room visits or hospitalizations due to his disability.  He complained of worsening back pain, worsened by prolonged standing and heavy lifting.  

On examination, the Veteran had full range of motion of the thoracolumbar spine with no objective evidence of painful motion.  He had no additional limitation of motion following repetitive testing.  There was no tenderness to palpation or muscle spasms.  He had full muscle strength in the lower extremities and no evidence of muscle atrophy.  Reflexes and sensation were intact.  Straight leg raising was negative.  The Veteran did not have intervertebral disc disease or ankylosis of the thoracolumbar spine.  An x-ray of the lumbar spine showed bilateral spondylosis at L5.  The examiner noted that neither the most current x-ray nor past x-rays are compatible with the degree of subjective symptoms the Veteran reports.  He further observed that there were positive Waddell's signs during examination which can indicate symptom magnification.  

After review of the above relevant evidence, the Board first concludes that the Veteran is not warranted a rating higher than 20 percent for his thoracolumbar spine condition prior to April 5, 2010.  He has never been diagnosed as having ankylosis of his spine, therefore he is not warranted a higher rating based upon the existence of that condition.  Furthermore, the medical evidence does not document that forward flexion of his thoracolumbar spine was limited to 30 degrees or less during this period.  Instead, the March 2009 physical therapy consultation showed his forward flexion limited to 60 degrees, which meets the criteria for his current 20 percent rating under the General Formula.  

The Board has fully considered whether he is warranted a higher rating based on the DeLuca considerations of additional functional loss due to such factors as pain and weakness.  The Veteran has competently described pain, weakness, incoordination, and fatigue affecting his thoracolumbar spine.  However, there is no objective evidence that these factors result in additional functional impairment.  The July 2015 VA examiner considered whether this was possible based on the results of the June 2006 VA examination and concluded that an opinion could not be rendered based on the information contained in the report and on medical literature.  Thus, the Board concludes that the Veteran's symptoms and functional impairment are expected concomitants of the criteria upon which the 20 percent rating has been assigned, and as such do not warrant a higher rating.

This 20 percent rating also takes into account the documented abnormal gait and spinal posture, including scoliosis and tightness in the lumbar spine muscles.  These conditions are explicitly considered by the 20 percent rating under the General Formula. 

Next, the Board concludes that the Veteran is not warranted a rating higher than 10 percent in the period since April 5, 2010.  At the Veteran's April 2010 VA examination, he had full range of motion of the thoracolumbar spine with normal gait and posture and no muscle spasms or tenderness to palpation.  Similar findings were made at the September 2012 VA examination.  Although the Veteran subjectively reported a worsening of symptoms, his low back disability actually appears to have improved based on the objective medical evidence.  

Again, the Board has fully considered whether he is warranted a higher rating in this second period based on the DeLuca considerations of additional functional loss due to such factors as pain and weakness.  The Veteran, his family and his friends have competently described pain, weakness, incoordination, and fatigue affecting the Veteran's thoracolumbar spine.  However, there is no objective evidence that these factors result in additional functional impairment.  The July 2015 VA examiner considered whether this was possible based on the results of the April 2010 VA examination and concluded that an opinion could not be rendered based on the information contained in the report and on medical literature.  Thus, the Board concludes that the Veteran's symptoms and functional impairment are expected concomitants of the criteria upon which the 10 percent rating has been assigned, and as such do not warrant a higher rating.  Furthermore, the Board notes that the Veteran's range of motion testing was largely normal, despite his complaints of pain.  Pain, by itself, throughout a joint's range of motion does not constitute functional loss entitling him a higher rating under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additionally, the Board has considered whether the Veteran is warranted higher ratings for the entire appellate period based on the Formula for Rating IVDS Based on Incapacitating Episodes.  However, it notes that the Veteran has never been diagnosed with IVDS, much less suffered any incapacitating episodes as a result.  Thus, a higher rating under this alternative formula is not applicable.  

The Board also notes that separate disability ratings can be assigned for neurological disabilities that develop secondary to a service connected back or spine disability.  Here, the Veteran has already been granted entitlement to service connection for right L5 radiculopathy secondary to his service connected spondylosis and degenerative disc disease of the thoracolumbar spine.  He has not appealed the initial disability rating assigned and there is no evidence that service connection for an additional neurological disability is warranted.  While the Veteran has occasionally complained of bladder incontinence, on other occasions he has denied any bladder problems.  Given his inconsistent statements and the absence of any objective medical evidence that his low back disability has caused bladder incontinence, the Board finds that a separate disability rating for this condition is not warranted at this time.  

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His discomfort, painful motion, muscle spasms, fatigue, lack of endurance, weakness, and incoordination are fully contemplated by General Formula as well as 38 C.F.R. §§ 4.40 and 4.45. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease and spondylosis of the thoracolumbar spine prior to April 5, 2010, and one higher than 10 percent since, are both denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


